COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              
No.  08-06-00084-CV
                                                                              )
IN RE:  LAWRENCE W. FEW                            )                    AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS      
                                                                              )
                                                                              )     
                                                                              )
 
 
OPINION  PETITION 
FOR  WRIT  OF 
MANDAMUS
 




Relator Lawrence
W. Few has filed a pro se petition for writ of mandamus, complaining
that the trial court is violating his due process rights by not allowing enough
funds to be released from his estate in the pending divorce proceeding, thereby
denying him his right to retain counsel of his choice in the pending divorce
action and in other criminal cases. 
Further, Relator complains that the trial court has issued discovery
sanction orders, which are overly broad, hostile and prejudicial to Relator,
and affect his ability to prepare his defense. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992)(orig. proceeding).  Moreover,
there must be no other adequate remedy at law. 
Id.  Relator has not
provided a record that demonstrates his entitlement to relief.  See Tex.R.App.P.
52.3(j)(1), 52.7(a).  Based on the record
before us, we are unable to conclude that Respondent clearly abused his
discretion or that Relator has no other adequate remedy.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).
 
 
 
April
20, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
McClure, J., Not Participating